                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                      )
                                                   )
                      Plaintiff,                   )
v.                                                 )       4:18CR258
                                                   )
TIMOTHY LEE LANIGAN,                               )
                                                   )
        Defendant.                                 )


                                          ORDER

       Counsel in the above-captioned case have advised the Court that some pretrial motions

have been complied with and the issues raised in the following motions have been resolved by

agreement. The following motions filed in this case are dismissed as moot:

       (Doc. 64) First Motion for Disclosure Brady/Giglio;
       (Doc. 65) First Motion for Disclosure of Government to Rely Upon Other Crimes;
       (Doc. 66) First Motion to Participate in Voir Dire;
       (Doc. 67) First Motion to Inspect, Examine and Test Tangible Evidence;

       The remaining motion (Doc. 68) Motion to Suppress along with (Doc. 19) Motion to

Suppress Physical Evidence have been set for hearing by separate Order. This Court’s prior

order of January 17, 2010 (Doc. 34) which previously dismissed Defendant’s Motion to Suppress

Physical Evidence (Doc. 19) is hereby VACATED.

       The clerk is DIRECTED to restore Doc. 19 as an active motion on the docket.

                                            SO ORDERED, this 9th day of October 2019.



                                            ______________________________
                                            ________________________
                                                         _         _____
                                            CHRISTOPHER L. L RAY
                                            UNITED STATES MAGISTRATE JUDGE
                                            SOUTHERN DISTRICT OF GEORGIA
